 In the Matter of BROWN SHOE COMPANYandUNITED SHOE WORKERSOF AMERICA, AFFILIATED WITH THE C. I. O. ,Case No. R-3736.-Decided May 30, 19.42Jurisdiction:shoe manufacturing industry.Investigation and Certification of Representatives:existenceof question : re-fusal of Company to accord union recognition because ofexisting contractwith competing union ; temporary employees employed during pay-roll periodpreceding the date of the Direction of Election,heldeligible to vote;electionnecessary.Unit Appropriate for Collective Bargaining:all productionand maintenanceemployees at the Company's Vincennes, Indiana, plant, excluding supervisory'and clerical employees ; stipulation as to.Joseph A. Padway,byMr. Robert A. Wilson,ofWashington,D. C., andMr. Tom Cory,andMr. J. W. McGonigal,of St. Louis,Mo., for Local No. 649.Mr. Victor B. Harris,of St. Louis, Mo., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Shoe Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, hereincalled the United, alleging that a question affecting commerce hadarisen concerning the representation of employees of Brown ShoeCompany, Vincennes, Indiana, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Arthur R. Donovan, Trial Examiner. Said,hearing- was held at Vincennes, Indiana, on April 16, 1942.TheUnited and Boot and Shoe Workers International Union, LocalNo. 649, herein called Local No. 649, appeared and participated.,All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence hearing on'The Companyentered no formal appearance at the hearing,but Its Industrial RelationsCounsel appeared as a witness.41 N. L. R. B., No. 110.562 GfBROWN,SHOE'COMPANY563the issues.The Trial Examiner's rulings made at .the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBrown Shoe Company is a New York corporation with its prin-cipal office at St.Louis,Missouri.We are here concerned with theCompany's Vincennes,Indiana plant,where it is engaged in themanufacture,sale, and distribution of shoes.That plant receivesall raw materials used by it from the Company'swarehouses in St.Louis,Missouri,and in turn ships all finished products to thosewarehouses.The Company admits that its Vincennes plant is en-gaged in commercewithinthemeaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.Boot and Shoe Workers International Union, Local No. 649, is alabor organization affiliated with the American Federation-of Labor,admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONIn October 1941, the United requested the Companyto grant itexclusiverecognition as representative of the employees at the Vin-cennes plant.The Company denied this requeststatingthat it wasoperating under a contract with Local No. 649.On February 12,1941, the Company and Local No. 649-entered intoa 1-year exclusiverecognition contract.The contract provided that it should continuein full force and effect after its terminal date at the option of theparties.The Company terminated the agreement on its expirationdate.None of the parties contend that the contract constitutes a barto this proceeding.A statement of the Regional Director, introduced into evidence dur-ing the hearing, indicates that the United represents a substantialnumber of employees in the unit hereinafter found to be appropriate.22 The Regional Director reported that the United presented 264 membership,applicationcards bearing apparently genuine signatures of persons whose names appear on thecompany's pay roll of February 12, 1942There are approximately 475 employees inthe unit hereinafter found to be appropriate.Local No. 649 did not present any evi-dence of membership to the Regional Director,stating that it was relying on its contractwith'tlie Company as the basis of its claim of representation. 564DECISIONSOF NATIONAL;LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningIV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at the Vincennes plant ofthe Company, excluding supervisory and clerical employees, constitutea unit appropriate, for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Unitedurges that the pay roll of February 13, 1942, the date of the-expira-tion of the contract between Local No. 649 and the Company, beused to determine eligibility to vote.Local No. 649 requests that thepay roll immediately preceding the date of the Direction of Elec-tion be used for that purpose.The Company took-no position. Inaccordance with our usual practice, we shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,:subject to the limitations and additions set forth in the Direction.The Company hires temporary employees between July 15 andAugust 20 and January and February of each year because of a,seasonal peak in its operations.The United contends that suchemployees should not be afforded an opportunity to vote because oftheir temporary status.We find that such employees shall be allowedto vote if they were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Brown Shoe-Company, Vincennes, Indiana, an election by secret ballot shall be'conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision BROWN SHOECOMPANY565of the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including any such employees who didnot work during said pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily, laid off, but excluding any who have sincequit or been discharged for cause, to determine whether they desireto be represented by United Shoe Workers of America, affiliated withthe Congress of Industrial Organizations, or by Boot and ShoeWorkers, InternationalUnion, Local No. 649, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.